                 Case 19-12120-AJC      Doc 85    Filed 10/25/19     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re:                                                     CASE NO.: 19-12120-BKC-AJC
Marisol Falcon                                             CHAPTER 13

                          Debtor/


                        OBJECTION TO CLAIM ON SHORTENED NOTICE

              IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                TO YOUR CLAIM

         This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended. Upon
the filing of this objection an expedited hearing on this objection will be scheduled on the date
already scheduled for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B) (2), the debtor objects to
the following claim filed in this case:

  CLAIM #1-1 This claim filed by Unifund CCR, LLC, has been discharged in a previous
    bankruptcy case (13-38324-BKC-RAM) and it is a duplicate of proof of claim # 2-1;
therefore, the claim should be STRICKEN and DISALLOWED from receiving distribution
                                from the Chapter 13 Trustee.

The undersigned acknowledges that this objection and the notice of hearing for this objection
will be served on the claimant and the debtor at least 14 calendar days prior to the confirmation
hearing date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed
with the court when the objection and notice of hearing are served.

DATED: 10/25/2019

                                            Law Offices of Patrick L Cordero, Esq.
                                            Attorney for Debtor(s).
                                            7333 Coral Way
                                            Miami, Florida 33155
                                            Tel: (305) 445-4855

                                                 /s/ (FILED CM/ECF)
                                            Michael Bohorquez, Esq.
                                            FL Bar No. 1015522




LF-70 (rev. 06/02/08)
